ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-030, concluding that DAVID H. VAN DAM of WAYNE, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.8(c)(a lawyer shall not prepare an instrument giving the lawyer or a person related to the lawyer as parent, child, sibling or spouse any substantial gift from a client, including a testamentary gift, except where the client is related to the donee), and good cause appearing;
It is ORDERED that DAVID H. VAN DAM is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*68ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.